Citation Nr: 1508687	
Decision Date: 02/27/15    Archive Date: 03/11/15

DOCKET NO.  13-11 722	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for ischemic heart disease, claimed as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel


INTRODUCTION

The Veteran served on active duty from September 1967 to September 1969.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

Jurisdiction of this case has been transferred to the RO in New Orleans, Louisiana.

In November 2013, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge.  A transcript of this hearing was prepared and associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran has claimed entitlement to service connection for ischemic heart disease, which he contends was caused by his verified exposure to Agent Orange during service.

The Veteran testified at his November 2013 Board hearing that he receives all of his medical treatment through VA, specifically identifying the VA Medical Center (VAMC) in New Orleans and the VA Outpatient Clinic in Baton Rouge, Louisiana.  The Veteran testified that these records will demonstrate that he has been diagnosed with ischemic heart disease to satisfy the presumptive service connection regulations of 38 C.F.R. §§ 3.307(a)(6) and 3.309(e).  The Board finds it is therefore necessary to remand this claim in order to obtain any outstanding VA medical records.

In addition, in his April 2013 substantive appeal, the Veteran reported that, after he separated from service, he "was treated by the VA in New Orleans in about 1971 or 1972 for bad skip in heart."  VA medical records dated through March 1972 have been associated with the claims file, but these records only discuss treatment the Veteran received for his left hand.  On remand, the AOJ should determine whether there are any additional VA medical records from the early 1970s that have not been associated with the claims file.  Any such records should be obtained.

If the newly-obtained records contain insufficient evidence of current ischemic heart disease, the Veteran should be scheduled for an examination to determine the nature and etiology of any current pertinent disability.

Accordingly, the case is REMANDED for the following action:

1.  Copies of all outstanding VA medical records should be obtained and associated with the claims file.  In particular, inquiries should be directed to the New Orleans VAMC to determine whether it has any records from the early 1970s showing that the Veteran was treated for symptoms associated with a heart problem.  The proper notification and development procedures should be followed and should be recorded in the claims file.

2.  If the AOJ is unable to grant the Veteran's claim based on receipt of his VA medical records, he should be scheduled for a VA examination with an appropriate examiner to determine the nature and etiology of any current heart disease.  The claims folders must be thoroughly reviewed by the examiner in connection with the examination, and a complete history should be elicited directly from the Veteran.  Any tests and studies deemed necessary should be conducted.  All findings should be reported in detail.  

Based on the above, is it at least as likely as not (a 50 percent probability or greater) that the Veteran had a heart disability that qualifies as ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery, and stable, unstable and Prinzmetal's angina?  

A complete rationale, with discussion of pertinent medical principles and the medical evidence of record, must be provided.

3.  After the development requested above has been completed, readjudicate the issue on appeal.  If any benefit sought on appeal remains denied, the appellant and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




